DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 03/01/2022, with respect to current claims 1-9 and 21-31 have been fully considered and are persuasive.  As indicated in the previous non-final rejection mailed on 12/01/2021, the previous 103 rejections have been withdrawn. 
The previous claim objections regarding claims 1, 3-9, 24-27 and 30-31 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejection regarding claims 1-9 and 21-31 has been considered and is now withdrawn as a result of the current claim amendment and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “to perform the at least one selected mechanical treatment of the one or more mechanical treatments on the untreated” on lines 29-30.
	Amend claim 1 to instead recite “to perform the at least one selected mechanical treatment of the one or more potential mechanical treatments on the untreated” on lines 29-30 to maintain consistency.

Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Whitaker et al. (U.S. 2017/0297929 A1) (hereinafter “Whitaker”) is considered the closest prior art.  Specifically, Whitaker teaches a system (see FIG. 2, a water treatment apparatus 100) (see paragraphs 1, 15, 74, 132) comprising:
a test (see paragraphs 24, 80, 97 and 106 regarding conducting a series of tests);
one or more sensors (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 75-76, 93-94 and 136 regarding numerous sensors), the test configured to:
obtain a first set of data regarding one or more initial properties of untreated wastewater or effluent using the one or more sensors (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 16, 20, 75, and 79),
perform one or more potential chemical treatments and one or more potential mechanical treatments on a sample of the untreated wastewater or effluent (see FIG. 2, a main DAF chamber 220) (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraphs 17, 20, 48 and 50), and
obtain a second set of data regarding one or more properties of the treated sample using the one or more sensors (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 18, 20, 76, and 79);
one or more chemical treatment subsystems in which one or more chemical additives react with one or more waste materials in the untreated wastewater or effluent (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraph 135);
one or more mechanical treatment subsystems in which the one or more waste materials in the wastewater or effluent is physically separated from water (see FIG. 2, a main DAF chamber 220) (see paragraph 133); and
at least one information handling subsystem (see FIG. 2, a control cabinet 300 further including a controller 310) communicatively coupled to the test treatment subsystem, the one or more chemical treatment subsystems, and the one or more mechanical treatment subsystems (see paragraphs 132 and 134), the at least one information handling subsystem being configured to:
receive the first and second sets of data from the one or more sensors (see paragraphs 16, 18, 20, 75, 76,  and 79),
use the first and second sets of data to select at least one chemical treatment of the one or more potential chemical treatments and at least one mechanical treatment of the one or more potential mechanical treatments to reduce an amount of the one or more waste materials in the untreated wastewater or effluent (see paragraphs 16, 18, 20, 75, 76,  and 79),
control one or more components of at least one of the one or more chemical treatment subsystems to perform the at least one selected chemical treatment of the one or more potential chemical treatments on the untreated wastewater or effluent (see paragraphs 132, 134, 140, 146, 151-152, 192 and 202), and
control one or more components of at least one of the one or more mechanical treatment subsystems to perform the at least one selected mechanical treatment of the one or more mechanical treatments on the wastewater or effluent (see paragraphs 132, 134, 140, 146, 151-152, 192 and 202).
However, Whitaker does not explicitly teach a test treatment subsystem comprising at least one sample treatment vessel, wherein the one or more chemical treatment subsystems are separate from the test treatment subsystem, and wherein the one or more mechanical treatment subsystems are separate from the test treatment subsystem, as recited in amended, independent claim 1, and as argued by Applicant on pages 8-10 of the Remarks section filed on 08/17/2021.
Corresponding dependent claims 2-9 and 21-31 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773